EXHIBIT 10.1

SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 17, 2020, and is made by and among Greene County Bancorp, Inc., a
federal corporation (the “Company”), and the purchasers of the Subordinated
Notes (as defined herein) identified on the signature pages hereto (each a
“Purchaser” and collectively, the “Purchasers”).
RECITALS
WHEREAS, the Company is offering up to $20 million in aggregate principal amount
of Subordinated Notes, which aggregate amount is intended to qualify as Tier 2
Capital (as defined herein).
WHEREAS, the Company has engaged FinPro Capital Advisors, Inc., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below).
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
AGREEMENT
1. DEFINITIONS.
1.1 Defined Terms.  The following capitalized terms used in this Agreement and
in the Subordinated Notes have the meanings defined or referenced below. 
Certain other capitalized terms used only in specific sections of this Agreement
may be defined in such sections.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with such Person and their respective Affiliates.
“Agreement” has the meaning set forth in the preamble hereto.

--------------------------------------------------------------------------------

“Bank” means The Bank of Greene County, a federal savings association and wholly
owned subsidiary of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day
which is a federal legal holiday in the United States.
“Bylaws” means the Bylaws of the Company, as in effect on the Closing Date.
“Charter” means the Stock Holding Company Charter of the Company, as in effect
on the Closing Date.
“Closing” has the meaning set forth in Section 2.5.
“Closing Date” means September 17, 2020.
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
“Company Covered Person” has the meaning set forth in Section 4.2.4.
“Company’s Reports” means (i) the Company’s filings with the Securities and
Exchange Commission, including the audited financial statements of the Company
for the year ended June 30, 2020; (ii) the Company’s FR Y-9SP for the year ended
June 30, 2020 as filed with the FRB as required by regulations of the FRB, and
(iii) the Consolidated Reports of Condition and Income for a Bank with Domestic
Offices Only (Call Report) on Form FFIEC 041 filed by the Bank for the period
ended June 30, 2020.
“Data Room” has the meaning set forth in Section 6.8.
“Disbursements” has the meaning set forth in Section 3.1.
“Disqualification Event” has the meaning set forth in Section 4.2.4.
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
“Event of Default” has the meaning set forth in the Subordinated Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FDIC” means the Federal Deposit Insurance Corporation.
“FRB” means the Board of Governors of the Federal Reserve System.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

--------------------------------------------------------------------------------

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary.
“Governmental Licenses” has the meaning set forth in Section 4.3.
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relate to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651 et seq.; the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and regulations.
“Indebtedness” means:  (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations for indebtedness secured by any lien in
property owned by the Company or any Subsidiary whether or not such obligations
shall have been assumed; provided, however, Indebtedness shall not include
deposits or other Indebtedness created, incurred or maintained in the ordinary
course of the Company’s or the Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by the Company or the Bank
or any other Subsidiary and repurchase arrangements) and consistent with
customary banking practices and applicable laws and regulations.
“Investor Presentation” has the meaning set forth in Section 4.7.
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the financial condition, results
of operations or business of the Company and its Subsidiaries, on a consolidated
basis, or (ii) would or would be reasonably likely to materially impair the
ability of the Company to perform its obligations under any of the Transaction
Documents, or otherwise materially impede the consummation of the transactions
contemplated hereby; provided, however, that “Material Adverse Effect” shall not
be deemed to include the impact of (1) changes in banking and similar laws,
rules or regulations of general applicability or interpretations thereof by
Governmental Agencies, (2) changes in GAAP or regulatory accounting requirements
applicable to financial institutions and their holding companies generally, (3)
general economic or capital market conditions affecting financial institutions
or their market prices generally and not specifically related to the Company,
the Bank or the Purchasers, (4) direct effects of compliance with this Agreement
on the operating performance of the Company, the Bank or the Purchasers,
including expenses incurred by the Company, the Bank or the Purchasers in
consummating the transactions contemplated by this Agreement, and (5) the
effects of any action or omission taken by the Company with the prior written
consent of the Purchasers, and vice versa, or as otherwise contemplated by this
Agreement and the Subordinated Notes.

--------------------------------------------------------------------------------

“Maturity Date” means September 17, 2030.
“OCC” means the Office of the Comptroller of the Currency.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
“Placement Agent” has the meaning set forth in the Recitals.
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A of the
Securities Act.
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
“Risk Factors” has the meaning set forth in Section 4.7.
“Securities Act” has the meaning set forth in the Recitals.

--------------------------------------------------------------------------------

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.
“Subordinated Note Amount” has the meaning set forth in the Recitals.
“Subsidiary” or “Subsidiaries” means with respect to any Person, any corporation
or entity in which a majority of the outstanding Equity Interest is directly or
indirectly owned by such Person.
“Subsidiary Bank” has the meaning set forth in Section 4.1.1.2.
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any amendment, replacement, extension or
other modification thereof.
1.3 Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
2. SUBORDINATED DEBT.
2.1 Certain Terms.  Subject to the terms and conditions herein contained, the
Company hereby agrees to issue and sell to the Purchasers, severally and not
jointly, Subordinated Notes in an aggregate principal amount equal to the
aggregate of the Subordinated Note Amounts.  The Purchasers, severally and not
jointly, each agree to purchase the Subordinated Notes from the Company on the
Closing Date in accordance with the terms of, and subject to the conditions and
provisions set forth in, this Agreement and the Subordinated Notes.  The
Subordinated Note Amounts shall be disbursed in accordance with Section 3.1. 
The Subordinated Notes shall bear interest per annum as set forth in the
Subordinated Notes.  The unpaid principal balance of the Subordinated Notes plus
all accrued but unpaid interest thereon shall be due and payable on the Maturity
Date, or such earlier date on which such amount shall become due and payable on
account of (i) acceleration by the Purchasers in accordance with the terms of
the Subordinated Notes and this Agreement or (ii) the Company’s delivery of a
notice of redemption or repayment in accordance with the terms of the
Subordinated Notes.

--------------------------------------------------------------------------------

2.2 Subordination.  The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3 Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full.  The Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless the Company and the Purchasers hereafter specifically otherwise agree in
writing.
2.4 Unsecured Obligations.  The obligations of the Company to the Purchasers
under the Subordinated Notes shall be unsecured and not covered by a guarantee
of the Company or an Affiliate of the Company.
2.5 The Closing.  The closing of the sale and purchase of the Subordinated Notes
(the “Closing”) shall occur remotely via the electronic or other exchange of
documents and signature pages, on the Closing Date, or at such other place or
time or on such other date as the parties hereto may agree.
2.6 Payments.  The Company agrees that matters concerning payments and
application of payments shall be as set forth in this Agreement and in the
Subordinated Notes.
2.7 Right of Offset.  Each Purchaser hereby expressly waives any right of offset
it may have against the Company or any of its Subsidiaries.
2.8 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Subordinated Notes for general corporate purposes, organic growth and for
investments in The Bank of Greene County as regulatory capital.
3. DISBURSEMENT.
3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by the Company and the Company has
executed and delivered to each of the Purchasers this Agreement and such
Purchaser’s Subordinated Note and any other related documents in form and
substance reasonably satisfactory to the Purchasers, each Purchaser shall
disburse by wire transfer to the Company in immediately available funds the
Subordinated Note Amount set forth on each Purchaser’s respective signature page
hereto in exchange for a Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”).  The Company will deliver to the
respective Purchaser one or more certificates representing the Subordinated
Notes in definitive form (or provide evidence of the same with the original to
be delivered by the Company by overnight delivery on the next calendar day in
accordance with the delivery instructions of the Purchaser), registered in such
names and denominations as such Purchasers may request.

--------------------------------------------------------------------------------

3.2 Conditions Precedent to Disbursement.
3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of the Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):
3.2.1.1 Transaction Documents.  This Agreement and the Subordinated Notes
(collectively, the “Transaction Documents”), each duly authorized and executed
by the Company.
3.2.1.2 Authority Documents.
(a) A copy, certified by the Secretary or Assistant Secretary of the Company, of
the Charter of the Company;
(b) A certificate of existence of the Company as a registered savings and loan
holding company issued by the FRB;
(c) A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
the Company;
(d) A copy, certified by the Secretary or Assistant Secretary of the Company, of
the resolutions of the board of directors of the Company, and any committee
thereof, authorizing the execution, delivery and performance of the Transaction
Documents;
(e) An incumbency certificate of the Secretary or Assistant Secretary of the
Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
(f) The opinion of Luse Gorman, PC, counsel to the Company, dated as of the
Closing Date, substantially in the form set forth as Exhibit B attached hereto
addressed to the Purchasers and Placement Agent.
3.2.1.3 Other Documents.  Such other certificates, schedules, resolutions, notes
and/or other documents which are provided for hereunder or as a Purchaser may
reasonably request.
3.2.2 Conditions to the Company’s Obligation.
3.2.2.1 With respect to a given Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement, duly authorized and executed by such Purchaser.

--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company hereby represents and warrants to each Purchaser as follows:
4.1 Organization and Authority.
4.1.1 Organization Matters of the Company and Its Subsidiaries.
4.1.1.1 The Company is a duly organized corporation, is validly existing and in
good standing under the laws of the United States and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  The Company is duly registered as a savings and loan holding
company under the Home Owners’ Loan Act, as amended.
4.1.1.2 The entities set forth on Schedule 4.1.1.2 attached hereto are the only
direct or indirect Subsidiaries of the Company.  Each Subsidiary of the Company
(other than the Bank and, Greene County Commercial Bank, a wholly-owned
subsidiary of the Bank (the “Subsidiary Bank”) has been duly organized and is
validly existing either as a corporation or limited liability company, or, in
the case of the Bank, has been duly chartered and is validly existing as a
federal savings association, and in the case of the Subsidiary Bank has been
duly chartered and is validly existing as a New York State-chartered limited
purpose commercial bank, in each case in good standing under the laws of the
jurisdiction of its incorporation, formation or organization, has corporate or
organizational power and authority to own, lease and operate its properties and
to conduct its business and is duly qualified as a foreign corporation or other
business entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  All of the issued and outstanding shares of capital stock or
other equity interests in each Subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company, directly or through Subsidiaries of the Company, free and clear
of any security interest, mortgage, pledge, lien, encumbrance or claim; none of
the outstanding shares of capital stock of, or other Equity Interests in, any
Subsidiary of the Company were issued in violation of the preemptive or similar
rights of any security holder of such Subsidiary of the Company or any other
entity.
4.1.1.3 The Bank is a federal savings association.  The deposit accounts of the
Bank are insured by the FDIC up to applicable limits.  The Bank has not received
any notice or other information indicating that the Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
the Bank as an FDIC-insured institution.

--------------------------------------------------------------------------------

4.1.1.4 The Subsidiary Bank is a New York State-chartered limited purpose
commercial bank. The deposit accounts of the Subsidiary Bank are insured by the
FDIC up to applicable limits.
4.1.2 Capital Stock and Related Matters.  The Charter of the Company authorizes
the Company to issue 12,000,000 shares of common stock, $0.10 par value per
share, and 1,000,000 shares of preferred stock.  As of the date of this
Agreement, there are 8,513,414 shares of the Company’s common stock issued and
outstanding and no shares of the Company’s preferred stock issued and
outstanding.  All of the outstanding capital stock of the Company has been duly
authorized and validly issued and is fully paid and non-assessable.  Except as
disclosed on Schedule 4.1.2 attached hereto, there are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company except pursuant to the Company’s
equity incentive plans duly adopted by the Company’s Board of Directors.
4.2 No Impediment to Transactions.
4.2.1 Transaction is Legal and Authorized.  The issuance of the Subordinated
Notes, the borrowing of the aggregate of the Subordinated Note Amount, the
execution of the Transaction Documents and compliance by the Company with all of
the provisions of the Transaction Documents are within the corporate and other
powers of the Company.
4.2.2 Agreement.  This Agreement has been duly authorized, executed and
delivered by the Company, and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
4.2.3 Subordinated Notes.  The Subordinated Notes have been duly authorized by
the Company and when executed by the Company and issued, delivered to and paid
for by the Purchasers in accordance with the terms of the Agreement, will have
been duly executed, authenticated, issued and delivered, and will constitute the
legal, valid and binding obligations of the Company and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
4.2.4 Exemption from Registration. Neither the Company, nor any of its
Subsidiaries or Affiliates, nor to the Company’s knowledge, any Person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Subordinated Notes.  Assuming the accuracy of the representations
and warranties of each Purchaser set forth in this Agreement and by the
Placement Agent in the engagement letter between the Company and the Placement
Agent dated July 22, 2020, the Subordinated Notes will be issued in a
transaction exempt from the registration requirements of the Securities Act.  No
“bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of the
Securities Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any Person described in Rule 506(d)(1) (each, a
“Company Covered Person”).  The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).

--------------------------------------------------------------------------------

4.2.5 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under: 
(1) the Charter or Bylaws of the Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which the Company or
Bank, as applicable, is now a party or by which it or any of its properties may
be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to the Company or the Bank; or (4) any statute, rule or regulation applicable to
the Company, except, in the case of items (2), (3) or (4), for such violations
and conflicts that would not, singularly or in the aggregate, result in a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any property or asset
of the Company.  Neither the Company nor the Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which the Company or the Bank, as applicable, is a party or by which the
Company or the Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, for defaults that would not, singularly or in
the aggregate, result in a Material Adverse Effect.
4.2.6 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by the Company that have
not been obtained, and no registrations or declarations are required to be filed
by the Company that have not been filed in connection with, or, in contemplation
of, the execution and delivery of, and performance under, the Transaction
Documents, except for applicable requirements, if any, of the Securities Act,
the Exchange Act or state securities laws or “blue sky” laws of the various
states and any applicable federal or state banking laws and regulations.
4.3 Possession of Licenses and Permits.  The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect. The Company and each Subsidiary of
the Company is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on the Company or such applicable Subsidiary of the Company. Neither the Company
nor any Subsidiary of the Company has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.

--------------------------------------------------------------------------------

4.4 Financial Condition.
4.4.1 Company Financial Statements.  The financial statements of the Company
included in the Company’s Reports (including the related notes, where
applicable), which have been provided to the Purchasers (i) have been prepared
from, and are in accordance with, the books and records of the Company; (ii)
fairly present in all material respects the results of operations, cash flows,
changes in stockholders’ equity and financial position of the Company and its
consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements with
respect thereto; and (iv) have been prepared in accordance with GAAP
consistently applied during the periods involved, except, in each case, (x) as
indicated in such statements or in the notes thereto, (y) for any statement
therein or omission therefrom that was corrected, amended, or supplemented or
otherwise disclosed or updated in a subsequent Company’s Report, and (z) to the
extent that any unaudited interim financial statements do not contain the
footnotes required by GAAP, and were or are subject to normal and recurring
year-end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate. The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with the Transaction Documents
and the transactions contemplated hereby and thereby.
4.4.2 Absence of Default.  Since the end of the Company’s last fiscal year ended
June 30, 2020, no event has occurred which either of itself or with the lapse of
time or the giving of notice or both, would give any creditor of the Company the
right to accelerate the maturity of any material Indebtedness of the Company. 
The Company is not in default under any other Lease, agreement or instrument, or
any law, rule, regulation, order, writ, injunction, decree, determination or
award, except for such defaults as would not result in a Material Adverse
Effect.
4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company has capital sufficient to carry on
its business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of the
Company or any Subsidiary of the Company.
4.4.4 Ownership of Property.  The Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by the Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real or personal,
tangible or intangible, including assets and property reflected in the most
recent balance sheet contained in the Company’s Reports or acquired subsequent
thereto (except to the extent that such assets and properties have been disposed
of in the ordinary course of business, since the date of such balance sheet),
subject to no encumbrances, liens, mortgages, security interests or pledges,
except (i) those items which secure liabilities for public or statutory
obligations or any discount with, borrowing from or other obligations to the
Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by the Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) which would not, individually or in the aggregate, result
in a Material Adverse Effect.  The Company and each of its Subsidiaries, as
lessee, has the right under valid and existing Leases of real and personal
properties that are material to the Company or such Subsidiary, as applicable,
in the conduct of its business to occupy or use all such properties as presently
occupied and used by it.

--------------------------------------------------------------------------------

4.5 No Material Adverse Change.  Since the end of the Company’s last fiscal year
ended June 30, 2020, to the Company’s knowledge, there has been no development
or event which has had or would have a Material Adverse Effect.
4.6 Legal Matters.
4.6.1 Compliance with Law.  The Company and each of its Subsidiaries (i) has
complied with and (ii) to the Company’s knowledge, is not under investigation
with respect to, and, to the Company’s knowledge, has not been threatened to be
charged with or given any notice of any material violation of, any applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not have a Material Adverse Effect. 
The Company and each of its Subsidiaries is in compliance with, and at all times
prior to the date hereof has been in compliance with its own privacy policies
and written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply would not result, individually or in the
aggregate, in a Material Adverse Effect. At no time during the two years prior
to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.
4.6.2 Regulatory Enforcement Actions.  The Company, the Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except for such violations as would not have a Material Adverse
Effect.  None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries
nor any of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge any such restrictions threatened, or any agreements,
memoranda or commitments being sought by any Governmental Agency.  To the
Company’s knowledge, no legal or regulatory violations previously identified by,
or penalties or other remedial action previously imposed by, any Governmental
Agency remains unresolved.
4.6.3 Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to the Company’s knowledge, threatened or proposed,
against the Company or any of its Subsidiaries at law or in equity or before or
by any Governmental Agency, that would have a Material Adverse Effect or
materially and adversely affect the issuance or payment of the Subordinated
Notes; and neither the Company nor any of its Subsidiaries is a party to or
named as subject to the provisions of any order, writ, injunction, or decree of,
or any written agreement with, any court, commission, board or agency, domestic
or foreign, that either separately or in the aggregate, could result in a
Material Adverse Effect.

--------------------------------------------------------------------------------

4.6.4 Environmental.  Except as would not, singularly or in the aggregate,
result in a Material Adverse Effect, (i) no Property is or, to the Company’s
knowledge, has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials and neither the Company nor any of its
Subsidiaries has engaged in such activities, and (ii) there are no claims or
actions pending or, to the Company’s knowledge, threatened against the Company
or any of its Subsidiaries by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law.
4.6.5 Brokerage Commissions.  Except for commissions paid to the Placement
Agent, neither the Company nor any Affiliate of the Company is obligated to pay
any brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
4.6.6 Investment Company Act.  Neither the Company nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
4.7 No Misstatement.  No representation or warranty made in this Agreement or in
any certificate delivered in connection with this Agreement, the statements made
in the Investor Presentation, dated August 28, 2020 (the “Investor
Presentation”) or the risk factors disclosure (the “Risk Factors”) included in
Exhibit C hereto contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made.
4.8 Internal Accounting Controls.  The Company and the Bank have established and
maintain a system of internal control over financial reporting that pertains to
the maintenance of records that accurately and fairly reflect the transactions
and dispositions of the Company’s assets (on a consolidated basis), provides
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that the
Company’s and the Bank’s receipts and expenditures and receipts and expenditures
of each of the Company’s other Subsidiaries are being made only in accordance
with authorizations of the Company management and Board of Directors, and
provides reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of assets of the Company on a
consolidated basis that could have a Material Adverse Effect.  Such internal
control over financial reporting is effective to provide reasonable assurance
regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP.  Since the conclusion of the Company’s last completed
fiscal year there has not been and there currently is not (i) any significant
deficiency or material weakness in the design or operation of its internal
control over financial reporting which is reasonably likely to adversely affect
its ability to record, process, summarize and report financial information, or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s or the Bank’s internal control over
financial reporting.  The Company (A) has implemented and maintains disclosure
controls and procedures reasonably designed and maintained to ensure that
material information relating to the Company is made known to the Chief
Executive Officer and the Chief Financial Officer of the Company by others
within the Company and (B) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Company’s outside auditors and the audit
committee of the Company’s Board of Directors any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s internal controls over financial reporting.  Such disclosure controls
and procedures are effective for the purposes for which they were established.

--------------------------------------------------------------------------------

4.9 Tax Matters.  The Company, the Bank and each other Subsidiary of the Company
have (i) filed all material foreign, U.S. federal, state and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.
4.10 Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification are true and correct in all material respects (i) as of the
Closing Date and (ii) as otherwise specifically provided herein. The
representations and warranties of the Company set forth in this Agreement that
contain a “Material Adverse Effect” qualification or any other express
materiality or similar qualification are true and correct (a) as of the Closing
Date and (b) as otherwise specifically provided herein.
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
The Company hereby further covenants and agrees with each Purchaser as follows:
5.1 Compliance with Transaction Documents.  The Company shall comply with,
observe and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
5.2 Affiliate Transactions.  The Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any material transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of the Company except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Affiliate’s business and upon terms consistent with applicable laws and
regulations and reasonably found by the appropriate board(s) of directors to be
fair and reasonable and no less favorable to the Company or such Affiliate than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

--------------------------------------------------------------------------------

5.3 Compliance with Laws.
5.3.1 Generally.  The Company shall comply and cause the Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not have a Material Adverse Effect.
5.3.2 Regulated Activities.  The Company shall not itself, nor shall it cause,
permit or allow the Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not have a Material Adverse Effect
or (ii) make any loan or advance secured by the capital stock of another bank or
depository institution, or acquire the capital stock, assets or obligations of
or any interest in another bank or depository institution, in each case other
than in accordance with applicable laws and regulations and safe and sound
banking practices.
5.3.3 Taxes.  The Company shall and shall cause the Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon the Company, the Bank or any other of its
Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries.  Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank or such other
Subsidiary, as the case may be.
5.3.4 Corporate Existence.  The Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of the Bank and the other Subsidiaries and its and their rights and
franchises, and comply in all material respects with all related laws applicable
to the Company, the Bank or the other Subsidiaries; provided, however, that the
Company may consummate a merger in which (i) the Company is the surviving entity
or (ii) if the Company is not the surviving entity, the surviving entity
assumes, by operation of law or otherwise, all of the obligations of the Company
under the Subordinated Notes.
5.3.5 Dividends, Payments, and Guarantees During Event of Default.  Upon the
occurrence of an Event of Default (as defined under the Subordinated Notes),
until such Event of Default is cured by the Company or waived by the Noteholders
(as defined under the Subordinated Notes) in accordance with Section 17 of the
Subordinated Notes and except as required by any federal or state Governmental
Agency, the Company shall not (a) declare or pay any dividends or distributions
on, or redeem, purchase, acquire or make a liquidation payment with respect to,
any of its capital stock; (b) make any payment of principal of, or interest or
premium, if any, on, or repay, repurchase or redeem any of the Company’s
Indebtedness that ranks equal with or junior to the Subordinated Notes; or (c)
make any payments under any guarantee that ranks equal with or junior to the
Subordinated Notes, other than (i) any dividends or distributions in shares of,
or options, warrants or rights to subscribe for or purchase shares of, any class
of the Company’s common stock; (ii) any declaration of a non-cash dividend in
connection with the implementation of a shareholders’ rights plan, or the
issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of the Company’s capital stock or the exchange or conversion of
one class or series of the Company’s capital stock for another class or series
of the Company’s capital stock; (iv) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged;
or (v) purchases of any class of the Company’s common stock related to or from
any benefit plans for the Company’s directors, officers or employees or any of
the Company’s dividend reinvestment plans.

--------------------------------------------------------------------------------

5.3.6 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be eligible, or there is a material risk that all or any portion of the
Subordinated Notes will cease to be eligible to qualify as Tier 2 Capital, other
than due to the limitation imposed on the capital treatment of subordinated debt
during the five (5) years immediately preceding the Maturity Date of the
Subordinated Notes, the Company will promptly notify the Noteholders (as defined
in the Subordinated Notes), and thereafter the Company and the Noteholders (as
defined in the Subordinated Notes) will work together in good faith to execute
and deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to be
eligible to qualify as Tier 2 Capital; provided, however, that nothing contained
in this Agreement shall limit the Company’s right to redeem the Subordinated
Notes pursuant to the provisions of the Subordinated Notes, including (without
limitation) upon the occurrence of a Tier 2 Capital Event as described in the
Subordinated Notes.
5.4 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall the Purchasers, by reason of any of the Transaction Documents,
be deemed to control, directly or indirectly, the Company, and the Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company.
6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
6.1 Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
6.2 Authorization and Execution.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
such Purchaser, and, assuming due authorization, execution and delivery by the
other parties hereto, this Agreement is a legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

--------------------------------------------------------------------------------

6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4 Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, Indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5 Institutional Accredited Investor.  It is and will be on the Closing Date
(i) an institutional “accredited investor” as such term is defined in Rule
501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and (7)
of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total assets,
or (ii) a QIB.
6.6 Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7 Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes is a speculative investment that involves
substantial risk, including risks related to the Company’s business, operating
results, financial condition and cash flows, including without limitation those
described in the Risk Factors, which risks it has carefully considered in
connection with making an investment in the Subordinated Notes.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.
6.8 Information.  It acknowledges that (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular, private placement memorandum or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) it has
conducted its own examination of the Company and the terms of the Subordinated
Notes to the extent it deems necessary to make its decision to invest in the
Subordinated Notes; (iii) it has availed itself of publicly available financial
and other information concerning the Company to the extent it deems necessary to
make its decision to purchase the Subordinated Notes (including meeting with
representatives of the Company); and (iv) it has not received nor relied on any
form of general solicitation or general advertising (within the meaning of
Regulation D) from the Company in connection with the offer and sale of the
Subordinated Notes.  It has reviewed the information set forth in the Company’s
Reports, the exhibits and schedules thereto and hereto and the information
contained in the data room established by the Company in connection with the
transactions contemplated by this Agreement (the “Data Room”).

--------------------------------------------------------------------------------

6.9 Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of the Company that have been requested by it or its advisors and have been
provided access to the Data Room and reviewed the information contained therein,
including, without limitation, the Risk Factors, given the opportunity to ask
questions of, and to receive answers from, persons acting on behalf of the
Company concerning terms and conditions of the transactions contemplated by this
Agreement in order to make an informed and voluntary decision to enter into this
Agreement.
6.10 Investment Decision.  It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other Person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.
6.11 Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are being sold by the Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
promulgated under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to it.  It is not subscribing for
the Subordinated Notes as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or presented at any seminar
or meeting. It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note.  It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement. Neither the Placement Agent nor the Company has made or is making any
representation, warranty or covenant, express or implied, as to the availability
of any exemption from registration under the Securities Act or any applicable
state securities laws for the resale, pledge or other transfer of the
Subordinated Notes, or that the Subordinated Notes purchased by it will ever be
able to be lawfully resold, pledged or otherwise transferred.
6.12 Placement Agent.  It will purchase the Subordinated Note(s) directly from
the Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

--------------------------------------------------------------------------------

6.13 Tier 2 Capital.  If the Company provides notice as contemplated in Section
5.3.6 of the occurrence of the event contemplated in such section, thereafter
the Company and the Purchasers will work together in good faith to execute and
deliver all agreements as reasonably necessary in order to restructure the
applicable portions of the obligations evidenced by the Subordinated Notes to
qualify as Tier 2 Capital; provided, however, that nothing contained in this
Agreement shall limit the Company’s right to redeem the Subordinated Notes upon
the occurrence of a Tier 2 Capital Event as described in the Subordinated Notes.
6.14 Not Debt of the Bank; Not Savings Accounts, etc.  It acknowledges that the
Company is a holding company and the Company’s rights and the rights of the
Company’s creditors, including the Noteholders (as defined in the Subordinated
Notes), to participate in the assets of any Subsidiary during its liquidation or
reorganization are structurally subordinate to the prior claims of the
Subsidiary’s creditors. It acknowledges and agrees that the Subordinated Notes
are not savings accounts or deposits of the Bank and are not insured or
guaranteed by the FDIC or any Governmental Agency, and that no Governmental
Agency has passed upon or will pass upon the offer or sale of the Subordinated
Notes or has made or will make any finding or determination as to the fairness
of this investment.
6.15 Accuracy of Representations.  It understands that each of the Placement
Agent and the Company are relying and will rely upon the truth and accuracy of
the foregoing representations, acknowledgements and agreements in connection
with the transactions contemplated by this Agreement, and agrees that if any of
the representations or acknowledgements made by it are no longer accurate as of
the Closing Date, or if any of the agreements made by it are breached on or
prior to the Closing Date, it shall promptly notify the Placement Agent and the
Company.
6.16 Representations and Warranties Generally.  The representations and
warranties of such Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of such Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
such Purchaser to the Company as to the matters set forth therein.
7. MISCELLANEOUS.
7.1 Prohibition on Assignment by the Company.  Except as described in Section
8(b) (Merger or Sale of Assets) of the Subordinated Notes, the Company may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or the Subordinated Notes without the prior written consent of all the
Noteholders (as defined in the Subordinated Note).
7.2 Time of the Essence.  Time is of the essence for this Agreement.
7.3 Waiver or Amendment.  Except as may apply to any particular waiving or
consenting Noteholder, no waiver or amendment of any term, provision, condition,
covenant or agreement herein or in the Subordinated Notes shall be effective
except with the consent of the holders of at least fifty percent (50%) of the
aggregate principal amount (excluding any Subordinated Notes held by the Company
or any of its Affiliates) of the Subordinated Notes at the time outstanding;
provided, however, that without the consent of each holder of an affected
Subordinated Note, no such amendment or waiver may:  (i) reduce the principal
amount of the Subordinated Note; (ii) reduce the rate of or change the time for
payment of interest on any Subordinated Note; (iii) extend the maturity of any
Subordinated Note; (iv) change the currency in which payment of the obligations
of the Company under this Agreement and the Subordinated Notes are to be made;
(v) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes; (vi) make any changes to Section 6 (Failure to Make
Payments) of the Subordinated Notes that adversely affects the rights of any
holder of a Subordinated Note; or (vii) disproportionately and adversely affect
the rights of any of the holders of the then outstanding Subordinated Notes. 
Notwithstanding the foregoing, the Company may amend or supplement the
Subordinated Notes without the consent of the holders of the Subordinated Notes
to cure any ambiguity, defect or inconsistency or to provide for uncertificated
Subordinated Notes in addition to or in place of certificated Subordinated
Notes, or to make any change that does not adversely affect the rights of any
holder of any of the Subordinated Notes.  No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity. 
No notice or demand on the Company in any case shall, in itself, entitle the
Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Purchasers to any
other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by the Purchasers to or of any breach
or default by the Company in the performance of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of the Company
hereunder.  Failure on the part of the Purchasers to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by the Purchasers of their
rights hereunder or impair any rights, powers or remedies on account of any
breach or default by the Company.

--------------------------------------------------------------------------------

7.4 Reserved.
7.5 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein. 
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
7.6 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
if to the Company:
Greene County Bancorp, Inc.
302 Main Street
Catskill, New York 12414
Tel: (518) 943-2699
Attention: Donald E. Gibson
with copies to:
Luse Gorman, PC
5335 Wisconsin Avenue, NW, Suite 780
Washington, DC 20015
Attn: Steven Lanter, Esq.
Email: slanter@luselaw.com
 
if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
7.7 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that (i) unless a Purchaser consents in writing, no assignment
made by the Company in violation of this Agreement shall be effective or confer
any rights on any purported assignee of the Company, and (ii) unless such
assignment complies with the Assignment Form attached to the Subordinated Notes,
no assignment made by a Purchaser shall be effective or confer any rights on any
purported assignee of Purchaser.  The term “successors and assigns” will not
include a purchaser of any of the Subordinated Notes from any Purchaser merely
because of such purchase but shall include a purchaser of any of the
Subordinated Notes pursuant to an assignment complying with the Assignment Form
attached to the Subordinated Notes.
7.8 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with the
Company.
7.9 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance reasonably satisfactory to such Purchaser.

--------------------------------------------------------------------------------

7.10 Entire Agreement.  This Agreement and the Subordinated Notes, along with
any exhibits hereto and thereto, constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be modified
or amended in any manner other than by supplemental written agreement executed
by the parties hereto.  No party, in entering into this Agreement, has relied
upon any representation, warranty, covenant, condition or other term that is not
set forth in this Agreement or in the Subordinated Notes.
7.11 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws (except Sections 5-1401 and 5-1402 of New
York General Obligations Law).  Nothing herein shall be deemed to limit any
rights, powers or privileges which a Purchaser may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.
7.12 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
the Company and the Purchasers, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
7.13 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
7.14 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
7.15 Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

--------------------------------------------------------------------------------

7.16 Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
7.17 Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
7.18 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.


[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 
COMPANY:


GREENE COUNTY BANCORP, INC.
 
By: 

Name:  Donald Gibson

Title:    President and Chief Executive Officer


   



[Company Signature Page to Subordinated Note Purchase Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

     
PURCHASER:
[INSERT PURCHASER’S NAME]
 
By:  
Name:  [●]
Title: [●]
 
Address of Purchaser:
 
[●]
 
 
Principal Amount of Purchased Subordinated Note:
 
$[●]
 




